Motion Denied and Order Filed August 10, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-21-00068-CV
                                    ____________

       UNITED STATES AUTOMOBILE ASSOCIATION AND USAA
              CASUALTY INSURANCE COMPANY, Appellants

                                         V.

          CLEAR VISION WINDSHIELD REPAIR, LLC, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-85307

                                      ORDER

      Appellants’ brief was originally due April 29, 2021. We granted three
extensions of time to file appellants’ brief until July 28, 2021. When we granted the
final extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On July 30, 2021, counsel filed a
further request for extension of time to file appellants’ brief. We deny the request
and issue the following order.
      We order appellants to file a brief with the clerk of this court on or before
August 16, 2021. If appellants do not timely file the brief as ordered, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM

Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2